       Case 2:18-cr-01371-SMB Document 36 Filed 07/03/19 Page 1 of 1



1

2

3

4

5

6
                        IN THE UNITED STATES DISTRICT COURT
7
                                   DISTRICT OF ARIZONA
8

9

10 United States of America,           )
                                       )           CR18-01371-001-PHX-SMB
11                      Plaintiff,     )
                                       )
12        v.                           )           ORDER TO CONTINUE
                                       )           SENTENCING HEARING
13                                     )
     James Dean Blevins, Jr.,         )
14                                    )
                        Defendant.     )
15   _________________________________)             (First Request)
16        Upon motion of the defendant, no objection by the Government, and good cause
17 appearing,

18        IT IS ORDERED granting the Defendant’s Motion to Continue Sentencing Hearing
19 for the reasons stated in defendant's motion and good cause appearing,

20        IT IS FURTHER ORDERED continuing the sentencing hearing from July 8, 2019,
21 to August 19, 2019 at 3:30 p.m.

22        DATED this 3rd day of July, 2019.
23

24

25

26

27

28
